CORRECTED

    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1657V
                                         UNPUBLISHED


    KRISTINE RUCKER-MORROW,                                   Chief Special Master Corcoran

                         Petitioner,                          Filed: June 25, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

        On October 26, 2018, Kristine Rucker-Morrow filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome
(“GBS”) following the administration of a seasonal influenza vaccine on October 21,
2016. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On November 7, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On June 23, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $177,500.00
for pain and suffering, $6,016.80 in past unreimbursable expenses, and $13,929.31 in
lost earnings for a lump sum payment of $197,446.11. Proffer at 1-2. In the Proffer,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $197,446.11 (composed of $177,500.00 for pain and suffering,
$6,016.80 in past unreimbursable expenses, and $13,929.31 in lost earnings) in
the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*****************************
KRISTINE RUCKER-MORROW,     *
                            *
              Petitioner,   *
                            *
v.                          *                              No. 18-1657V (ECF)
                            *                              CHIEF SPECIAL MASTER
                            *                              BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On October 26, 2018, Kristine Rucker-Morrow (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), as amended. Petitioner alleged that she suffered Guillain-Barré

syndrome (“GBS”) as a result of an influenza (“flu”) vaccine administered on October 21, 2016.

Petition at 1. On October 30, 2019, the Secretary of Health and Human Services (“respondent”)

filed a Vaccine Rule 4(c) report recommending that compensation be awarded. ECF No. 24.

Accordingly, on November 7, 2019, the Chief Special Master issued a Ruling on Entitlement

finding petitioner entitled to Vaccine Act compensation. ECF No. 25.

I.    Amount of Compensation

       Respondent now proffers that, based on the Chief Special Master’s entitlement decision

and the evidence of record, petitioner should be awarded $197,446.11. 1 This amount represents




1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
Chief Special Master issues a damages decision in conformity with this proffer, the parties waive
their right to seek review of such damages decision.
                                                1
all elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

damages decision and the Court’s judgment award the following: 2

      A. Petitioner’s Damages
         A lump sum payment of $197,446.11 (comprised of $177,500.00 for pain and suffering,

$6,016.80 in past unreimbursable expenses, and $13,929.31 in lost earnings) in the form of a

check payable to petitioner, Kristine Rucker-Morrow.

      B. Guardianship
         Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               HEATHER L. PEARLMAN
                                               Assistant Director
                                               Torts Branch, Civil Division


2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
                       /s/ DHAIRYA D. JANI
                       DHAIRYA D. JANI
                       Trial Attorney
                       U.S. Department of Justice
                       Torts Branch, Civil Division
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-4356
Dated: June 23, 2020




                         3